Title: To Benjamin Franklin from Andrew and David Gallwey, 5 June 1780
From: Gallwey, Andrew,Gallwey, David
To: Franklin, Benjamin


Nantes 5 June 1780.
The proofs we have of the writer of the annex’d letter & his companys good dispositions towards our american friends, the many attempts they have made to serve them, some of which have been attended with great success & a firm persuasion of their good wishes for that country to which they are so strongly attach’d that they have fix’d a resolution to retire thither with their familys & fortunes as the times permit, induce us to trouble your Excellency & to sollicit the grant of the favor they demand.

Mr. de Sartine & his predecessors in all the wars since the year 1730 granted us Passeports for these same friends by which means large importations of provisions for the navy have been made and considerable exportations of the produce of this kingdom to the great advantage of its trade.
Tho’ we have not the honor of being known to your Excellency, we flatter on enquiry from the minister of the marine or the Director general you’ll think we are not unworthy of your confidence.
Mr. Ross who is kind enough to present this to your Excellency, will give you any other information you may think proper to take on our account.
We have the honour to be with great respect Your Excellencys Most obedient & devoted Servs.
Andw: & Dd: Gallwey
His Excellency Benj. Franklin Esqr.
 
Notation: Papers relative to the Passport given to Christ. Sheridan going from Ireland to settle in Ama
